—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered May 11, 1995, convicting defendant, after a jury trial, of attempted robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The trial court correctly declined to submit the lesser included offense of attempted petit larceny to the jury, since there was no reasonable view of the evidence to support a finding that defendant was guilty of attempted petit larceny but not of third-degree robbery (see People v Scarborough, 49 NY2d 364). Concur—Murphy, P. J., Rubin, Tom and Andrias, JJ.